                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         UNITED STATES OF AMERICA,
                                   9                                                       Case No. 5:04-cr-20158-EJD-1
                                                        Plaintiff,
                                  10                                                       ORDER DENYING DEFENDANT’S
                                                 v.                                        MOTION TO APPOINT COUNSEL
                                  11
                                         GUSTAVO ALDACO-ELIZARRARAZ,                       Re: Dkt. No. 55
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Presently before the court is Defendant Gustavo Aldaco-Elizarraraz’s (“Defendant”)

                                  15   Motion to Appoint Counsel in Light of Retroactive Holding Set Forth in Johnson v. United States,

                                  16   135 S. Ct. 2551 (2015). Dkt. No. 55. The Federal Public Defender’s office filed a Notice of Non-

                                  17   Intervention. Dkt. No. 57. The United States of America (“Plaintiff”) has filed its Opposition.

                                  18   Dkt. No. 71. Defendant replied. Dkt. No. 72.

                                  19          Because Johnson does not apply to Defendant’s circumstances and because Defendant

                                  20   does not have a constitutional right to be appointed counsel in postconviction proceedings, his

                                  21   motion will be denied.

                                  22     I.   BACKGROUND
                                  23          On September 8, 2004, Defendant was indicted on two counts. Dkt. No. 4. The first,

                                  24   included a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii) for possession of 1.5 kilograms

                                  25   (actual) or more of methamphetamine. Id. The second, a violation of 8 U.S.C. § 1326 for the

                                  26   unlawful re-entry to the United States without permission after a prior deportation. Id. On April

                                  27   3, 2006, the Defendant pleaded guilty to count one of the indictment for possessing

                                  28   Case No.: 5:04-cr-20158-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL
                                                                       1
                                   1   methamphetamine. Dkt. 47. The second count related to illegal re-entry was dismissed. On July

                                   2   10, 2006, the court sentenced Defendant to serve 240 months in prison. Dkt. No. 47. Defendant’s

                                   3   sentence included an enhancement for a prior conviction of a felony drug offense pursuant to 21

                                   4   U.S.C. §§ 841(b)(1)(A) and 851.

                                   5          In 2015, the Supreme Court held in Johnson v. United States that the enhanced sentencing

                                   6   provision of 18 U.S.C. § 924 (e)(2)(B) is void for vagueness, in violation of the Due Process

                                   7   Clause of the United States Constitution. That statute increases the punishment of someone

                                   8   convicted of being a felon in possession of a firearm if he has suffered three or more convictions

                                   9   for committing, inter alia, a “violent felony,” as defined in 18 U.S.C. § 924(e)(2)(B). 135 S. Ct.

                                  10   2551 (2015).

                                  11    II.   DISCUSSION
                                  12          Defendant asks the court to appoint him counsel in light of the Johnson case. Defendant
Northern District of California
 United States District Court




                                  13   argues that his sentence enhancement falls under the unconstitutionally vague enumerated offense

                                  14   clause, which the Supreme Court has determined to be a violation of due process and retroactively

                                  15   applicable. Dkt. No. 55 at 1–2. Thus, Defendant argues, he should be appointed counsel. The

                                  16   court finds that Johnson does not apply to Defendant’s circumstances and that he is not entitled to

                                  17   an appointment of counsel for postconviction proceedings. The court first addresses Johnson.

                                  18          The Supreme Court in Johnson struck down the “residual clause” statute found in the

                                  19   Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). The Court found the residual clause provided

                                  20   an overly vague definition of what constitutes a “violent felony” as it pertains to sentencing

                                  21   enhancements found in 18 U.S.C. § 924(e)(2)(B).

                                  22          Defendant’s sentence was enhanced pursuant to 21 U.S.C. § 841(b)(1)(A), which applies

                                  23   to a person who commits a violation such as a felony drug offense after a prior conviction for a

                                  24   felony drug offense becomes final. 21 U.S.C. § 841(b)(1)(A) has not been determined

                                  25   unconstitutionally vague. Because Defendant’s sentence was not enhanced by the residual clause

                                  26   deemed unconstitutionally vague in Johnson, and the statute that did apply to Defendant is still

                                  27   good law, Johnson is inapplicable to Defendant’s case.

                                  28   Case No.: 5:04-cr-20158-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL
                                                                       2
                                   1          Accordingly, Defendant cannot be appointed counsel on the basis of Johnson’s ruling. The

                                   2   court next addresses whether Defendant has a constitutional right to counsel.

                                   3          There is no Due Process or Equal Protection right to appointed counsel in postconviction

                                   4   proceedings. Pennsylvania v. Finley, 481 U.S. 551, 551–59 (1987); Habeas Corpus Resource

                                   5   Center v. United States Department of Justice, 816 F.3d 1241, 1244 (9th Cir. 2016). Here,

                                   6   judgment was entered against Defendant on July 14, 2006. Thus, there is no constitutional relief

                                   7   requiring this court to appoint counsel to Defendant.

                                   8   III.   CONCLUSION AND ORDER
                                   9          For the foregoing reasons, Defendant’s Motion to Appoint Counsel is DENIED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 31, 2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD J. DAVILA
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:04-cr-20158-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL
                                                                       3
